In an action for a judgment to declare that a certain cul-de-sac is not a public street and for other relief, the appeal is from a judgment dismissing the complaint after trial. Judgment unanimously affirmed, with costs. Revocation of an offer of dedication of land to public use is not effective unless “ made by all the parties who have a legal interest in the lands subject to the offer of dedication to public use.” (White v. Moore, 161 App. Div. 400, 403; see, also, Bridges v. Wychoff, 67 N. Y. 130, and Russell v. Church, 118 Misc. 473.) It is apparent from the proof that appellants did not constitute all the parties legally interested in the cul-de-sac, and there is no proof that anyone other than appellants attempted to effectuate revocation of the offer of dedication of that strip of land. Accordingly, it was not established that the offer of dedication was revoked before respondent accepted it, and the claimed intrusion did not take place until after the acceptance. Present — Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ.